COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-10-031-CV
 
 
WYATT WIEDERKEHR                                                          APPELLANT
 
                                                   V.
 
DEBRA WIEDERKEHR                                                              APPELLEE
 
                                               ----------
 
                FROM
COUNTY COURT AT LAW OF HOOD COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                              ------------
 
On
February 4, 2010, and February 26, 2010, we notified appellant, in accordance
with rule of appellate procedure 42.3(c), that we would dismiss this appeal
unless the $175 filing fee was paid.  See
Tex. R. App. P. 42.3(c).  Appellant has
not paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).




Because
appellant has failed to comply with a requirement of the rules of appellate
procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).